DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for applying biologics and means for providing and delivering feed in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  	Claim 1 recites “a means for providing and delivering the treated animal feed to an animal in need thereof in a continuous, uniform, controllable, variable-rate process”. The instant specification describes a variable rate process for this means for providing and delivering the feed (para. 19) but there is no support for this being uniform. The term uniform is only described for the application of biologics to the feed. It is further noted that it would not be inherent that the feed being delivered from the duct 10 would be uniformly delivered as it appears it would be randomly distributed as the feed exits the duct. Thus, this language is deemed to be new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 14, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a means for providing and delivering the treated animal feed to an animal in need thereof in a continuous, uniform, controllable, variable-rate process”. The instant specification describes a variable rate process for this means for providing and delivering the feed (para. 19) but there is no support for this being uniform. The term uniform is only described for the application of biologics to the feed. It is further noted that it would not be inherent that the feed being delivered from the duct 10 would be uniformly delivered as it appears it would be randomly distributed as the feed exits the duct. Thus, this language is deemed to be new matter. Therefore, the scope is unclear as to what uniform means in this context.
Claims 6 and 14
Claims 8 and 16 recites the limitation “the system performance parameters displayed and recorded are feed and biologics applied, … feed rate,… or a combination thereof”. It appears that the claim only requires one of the elements cited based on “or a combination thereof” at the end of the claim but it is not completely clear. For clarity the claim should state “comprising one or more of”.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by APEC (Automated Process Equipment Corporation, “One Source for Animal Feed Solutions”, 10/17/15).
Re Claim 10, APEC discloses a system for delivery of biologics to seed, the system comprising: a means for applying biologics to seed in a continuous, uniform, controllable, variable-rate process allowing for onsite delivery of time-sensitive biologics and thereby .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over APEC in view of Fahs (US 5,353,745).
Re Claim 1, APEC discloses a system for delivery of biologics to animals, the system comprising: a means for applying biologics to animal feed in a continuous, uniform, controllable, variable-rate process allowing for onsite delivery of time-sensitive biologics and thereby creating treated animal feed, capable of utilizing biologics which are temperature-sensitive (page 1-2; “Typical ANIMAL FEED Coating System” Figure on page 3 (TAFCS, hereinafter)) but is silent to a means for providing and delivering the treated animal feed to an animal in need thereof in a continuous, uniform, controllable, variable-rate process. 	However, Fahs teaches a means for providing and delivering the treated animal feed to an animal in need thereof in a continuous, uniform, controllable, variable-rate process (Col. 12, lines 20-40; Fig. 5). It would be obvious to one of ordinary skill in the art to utilize pneumatic distribution duct and blower, as taught by Fahs, for the purpose of enabling effective and efficient feeding of aquatic animals from land at desired rates.
Claims 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over APEC in view of Fahs and Bachman (US 8,827,542).
Re Claims 2 and 11, APEC discloses the means for applying biologics to animal feed and thereby creating treated animal feed comprises: a hopper for containing the animal feed (scale hopper; “Typical ANIMAL FEED Coating System” Figure on page 3 (TAFCS, hereinafter)); a reservoir for containing biologics (liquid tank; TAFCS); a throttling valve for controlling biologics delivery system pressure and to provide biologics reservoir agitation and mixing (recirculation valve; TAFCS); an in-line flow meter for monitoring and precise control of biologics delivery to animal feed (TAFCS). APEC discloses a conveyor for accepting the animal feed and the biologics from the reservoir and for mixing a sufficient amount of biologics with a sufficient amount of animal feed (mixer; TAFCS) but APEC does not disclose a pump for moving the biologics to the conveyor for mixing the biologics with the animal feed and thereby treating the feed; and a spray nozzle array for uniform biologics delivery to the animal feed, wherein the spray nozzle array comprises at least one outlet nozzle for applying the biologics to the animal feed in the conveyor. However, Bachman teaches the means for applying biologics to animal feed and thereby creating treated animal feed comprises: reservoir 272/282; a conveyor 214 for accepting the animal feed 150 and feed additive from the reservoir and for mixing a sufficient amount of feed additive with a sufficient amount of animal feed (Fig. 1B-2B; Col. 3, lines 19-27); a pump 274/284 for moving the additives to the conveyor for mixing the biologics with the animal feed and thereby treating the feed; and a spray nozzle array for uniform biologics delivery to the animal feed, wherein the spray nozzle array comprises at least one outlet nozzle 378/388 for applying the biologics to the animal feed in the conveyor (Fig. 1B-2B; Col. 3, line 19 - Col. 4, line 25). It would be obvious to one of ordinary skill in the art to utilize conveyor, pump and spray nozzle array, as taught by Bachman, for the purpose of enabling effective mixture of 
Re Claim 3, APEC does not disclose the means for providing and delivering the treated animal feed to an animal in need thereof comprises: a pneumatic distribution duct for accepting the treated animal feed from the conveyor; and a blower for providing air, appropriate gas, or a combination thereof, to and controlling the air, gas, or both, flow rate into the distribution duct and for blowing the treated animal feed out of the distribution duct through one open end of the duct and thereby delivering the treated animal feed to the animal, wherein the rate of delivery of the treated animal feed to the animal is controlled by the speed of the conveyor. However, Fahs
Re Claim 4, APEC discloses a power generator for providing sufficient electrical power to each of the system components requiring power (TAFCS; inherent, the assembly would not operate without a power generator). 
Re Claim 5, APEC discloses at least one electronic computer-based automation and control means for controlling in real time the system (page 1-2; APEC Automation Pro).
Re Claim 6, APEC discloses a refrigeration device for maintaining the temperature, relative humidity, or both, for maintaining the integrity of the biologics, a chiller for maintaining the temperature of the biologics in the reservoir, a means of quick connection between the distribution duct and the blower for cleaning each component requiring cleaning, a means of measuring biologics inflow to the reservoir, a means of measuring treated seed outflow application volume from the distribution duct (APEC Automation Pro, 4th paragraph on page 1), or a combination thereof.
Re Claim 7, APEC discloses at least one electronic computer-based automation and control means for controlling in real time the system which comprises a programmable automation controller for providing a precise and sufficient amount of biologics to the seed, for delivering a precise and sufficient amount of treated seed, and for providing the user of the system with a real time display and recording of, and an audio, video, or both, display of, performance parameters of the system, and an optional human machine interface (HMI) for displaying and recording any system parameter and function (APEC Automation Pro, page 1). 
Re Claim 8, APEC teaches the system performance parameters displayed and recorded are seed and biologics applied, feed rate, biologics system pressure, biologics 
Re Claim 9, APEC discloses the conveyor is comprised of stainless steel (Continuous mixer; page 1; TAFCS). 
Claims 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over APEC in view of Bachman (US 8,827,542).
Re Claim 11, APEC discloses the means for applying biologics to animal feed and thereby creating treated animal feed comprises: a hopper for containing the animal feed (scale hopper; “Typical ANIMAL FEED Coating System” Figure on page 3 (TAFCS, hereinafter)); a reservoir for containing biologics (liquid tank; TAFCS); a throttling valve for controlling biologics delivery system pressure and to provide biologics reservoir agitation and mixing (recirculation valve; TAFCS); an in-line flow meter for monitoring and precise control of biologics delivery to animal feed (TAFCS). APEC discloses a conveyor for accepting the animal feed and the biologics from the reservoir and for mixing a sufficient amount of biologics with a sufficient amount of animal feed (mixer; TAFCS) but APEC does not disclose a pump for moving the biologics to the conveyor for mixing the biologics with the animal feed and thereby treating the feed; and a spray nozzle array for uniform biologics delivery to the animal feed, wherein the spray nozzle array comprises at least one outlet nozzle for applying the biologics to the animal feed in the conveyor. However, Bachman teaches the means for applying biologics to animal feed and thereby creating treated animal feed comprises: reservoir 272/282; a conveyor 214 for accepting the animal feed 150 and feed additive from the reservoir and for mixing a sufficient amount of feed additive with a sufficient amount of animal feed (Fig. 1B-2B; Col. 3, lines 19-27); a pump 274/284 for moving the additives to the conveyor for mixing the biologics with the animal feed and thereby treating the feed; and a spray nozzle array for uniform biologics delivery to the animal feed, wherein the spray nozzle array comprises at least one outlet nozzle 378/388 for applying the biologics to the animal feed in the conveyor (Fig. 1B-2B; Col. 3, line 19 - Col. 4, line 25). It would be obvious to one of ordinary skill in the art to utilize conveyor, pump and spray nozzle array, as taught by Bachman, for the purpose of enabling effective mixture of the feed with a desired additive using known equipment in the art as well as enabling a streamlined system for different mixture types of feed (i.e. allowing for different additives to be used as desired for specific feed configurations in the same apparatus with no down time).
Re Claim 12, APEC discloses a power generator for providing sufficient electrical power to each of the system components requiring power (TAFCS; inherent, the assembly would not operate without a power generator). 
Re Claim 13, APEC discloses at least one electronic computer-based automation and control means for controlling in real time the system (page 1-2; APEC Automation Pro).
Re Claim 14, APEC discloses a refrigeration device for maintaining the temperature, relative humidity, or both, for maintaining the integrity of the biologics, a chiller for maintaining the temperature of the biologics in the reservoir, a means of quick connection between the distribution duct and the blower for cleaning each component requiring cleaning, a means of measuring biologics inflow to the reservoir, a means of measuring treated seed outflow application volume from the distribution duct (APEC Automation Pro, 4th paragraph on page 1), or a combination thereof.
Re Claim 15, APEC discloses at least one electronic computer-based automation and control means for controlling in real time the system which comprises a programmable automation controller for providing a precise and sufficient amount of biologics to the seed, for delivering a precise and sufficient amount of treated seed, and for providing the user of the system with a real time display and recording of, and an audio, video, or both, display of, performance parameters of the system, and an optional human machine interface (HMI) for displaying and recording any system parameter and function (APEC Automation Pro, page 1). 
Re Claim 16, APEC teaches the system performance parameters displayed and recorded are seed and biologics applied, feed rate, biologics system pressure, biologics temperature, biologics flow rate, scale functions, global positioning system (GPS) location and time stamped parameter data, or a combination thereof (APEC Automation Pro, page 1). 
Re Claim 17, APEC discloses the conveyor is comprised of stainless steel (Continuous mixer; page 1; TAFCS).
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. 
Applicant argues on page 15 that amended Claims 1 and 10, include features (biologics used are temperature-sensitive biologics and applications must be uniform and controllable) that are not a part of or disclosed in Lebeda or APEC, further distinguishing the invention from both references. 	-In response to the temperature-sensitive biologics limitation, note that the claims are drawn to systems for
Applicant argues on page 17 that “Moreover, the invention delivers a uniformly-treated product, i.e., the vaccine-laden feed, to the animal in need thereof within a specific retention time period of biologic application, which allows the absorption of the biologic or vaccine into the feed pellet. The system also allows instantaneous change(s) in feed rates, while in motion in the field, with application rates ranging between about 20-70 lb./min. These functions and capabilities if the invention, i.e., pellet saturation with large volume and retention time, are novel to the system of the invention and are critical to optimizing animal immunization. The cited references do not disclose or involve any such novelties. These novel capabilities provide for the immediate consumption by the animal, the capabilities of which or the results of which are not disclosed whatsoever by the references.” 	- In response to applicant's argument that the references fail to show certain features of Applicant's invention, it is noted that the features upon which applicant relies (i.e., specific retention time period of biologic application, instantaneous change(s) in feed rates, while in motion in the field, with application rates ranging between about 20-70 lb./min) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments and Affadavits with respect to previous rejections involving the Labeda reference for rejections of claim 2 and its dependents were persuasive and those rejections have been withdrawn in favor of the new Bachman reference. 
Applicant’s other arguments with respect to claim(s) 1-17 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 	/Ryan J. Walters/             Primary Examiner, Art Unit 3726